Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims which now require a more particular X value (i.e. 0.4 or less), have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See rejection based on Barker below.
In regard to the claims that still allow for “X is about 0.4”, the term “about” intentionally broadens the scope of the claims such that the general formula of Yoon et al. which teaches X=0.5 is considered to overlap the claimed range, or be close enough to the claimed range, in a manner which provides a prima facie case of obviousness (see MPEP 2144.05).
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US Pub 2007/0141468 newly cited).
In regard to claims 1-4 and 7-13, Barker teaches a lithium ion battery for an device which cannot be practically powered by centralized power generation sources (paragraph [0003] - a person of ordinary skill in the art at the time the instant application was filed would appreciate that this includes electric vehicles), the lithium ion battery comprising: a cathode including a cathode active material comprising ratios between lithium iron manganese phosphate (AM(XY4)):lithium metal oxide (AMO) such as 3:7 to 7:3 based on a total weight of the cathode active material (paragraph [0170] - blended cathode materials), the lithium iron manganese phosphate (AM(XY4)) may be LiFe0.2Mn0.8PO4 (paragraph [0131]) and the lithium metal oxide (AMO) is spinel lithium manganese oxide preferably LiMn2O4 (paragraphs [0142-0160]).
The ranges disclosed by the prior art for the general formula of LFMP (where X=0.2) and weight percent overlap the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05 - In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
	In regard to claims 14-19, a person of ordinary skill in the art at the time the instant invention was filed would appreciate that the lithium ion battery described by the prior art above would be usable in all of the cells of a battery pack for an electric vehicle with a vehicle chassis as using all batteries of the same chemistry is conventional in the art of lithium ion powered electric vehicles. 
In regard to claim 5, the cathode further comprises an inorganic conductive binder and the inorganic binder is a binder resin, wherein the cathode comprises: at least about 95 wt.% active material; about 2 wt.% carbon black (paragraph [0350-0365]); and 3 wt% binder resin (paragraphs [0365]).  The use of carbon nanotubes as an alternative to carbon black would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as such is conventional in the art (see prior art already of record).
In regard to claim 6 and 20, the prior art teaches a material indistinguishable from the claimed material which is selected for high energy density (paragraph [0006]) and capacity cycling (paragraph [0066, 0347]) which is taken to overlap the claimed range based on the density of the material.  In any event, as the material of the prior art is indistinguishable from the claimed material the claimed properties such as a reversible capacity loading of not less than 4.0 mAh/cm2 are presumed present in the prior art (see MPEP 2112.01) within the claimed temperature range.

Claims 1-3, 5-6, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US Pub 2014/0138591 newly cited).
In regard to claims 1-3, Yoon et al. teach a lithium ion battery for an electric vehicle (high power automotive use described in paragraph [0203]), the lithium ion battery comprising: a cathode including a cathode active material comprising ratios between lithium iron manganese phosphate (LFMP):lithium metal oxide such as 50:50 to 99:1 based on a total weight of the cathode active material (paragraph [0077] - the LFMP is preferably about 40-70% of the positive electrode i.e. cathode material (paragraph [0068]) where the LFMP may be undoped and have the general formula of LiFe1-xMnxPO4, wherein X is 0.5 (paragraph [0012, 0053], i.e. LiFe0.5Mn0.5PO4) and the lithium metal oxide is spinel lithium manganese oxide with the formula LiMn2O4 (paragraphs [0145-0150]).
	The ranges disclosed by the prior art for the general formula of LFMP (i.e. X=0.5 in the prior art is close enough to “X is about 0.4”) and weight percent overlap the claimed ranges in a manner which provides a prima facie case of obviousness (see MPEP 2144.05 - In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 
In regard to claims 14-18, the prior art teaches high power automotive applications as noted above (paragraph [0203]), therefore a person of ordinary skill in the art at the time the instant invention was filed would appreciate that the lithium ion battery described by the prior art above would be usable in all of the cells of a battery pack for an electric vehicle with a vehicle chassis. 
In regard to claim 5, the cathode further comprises an inorganic conductive binder and the inorganic binder is a binder resin, wherein the cathode comprises: at least about 95 wt.% active material; about 1-5 wt.% carbon nanotube (paragraph [0155]); and a small amount binder resin such as a thin carbon polymer inter coating (paragraphs [0156]).  While no particular ranges for binder resin are disclosed the prior art teaches adding the binder to create sufficient adherence to the current collector in a manner which obviates the claimed range of “at least about 1wt%”.
In regard to claim 6 and 20, the prior art teaches a material indistinguishable from the claimed material with a high energy density such as at least about 160mAh/g (paragraph [0087]) which is taken to overlap the claimed range based on the density of the material.  In any event, as the material of the prior art is indistinguishable from the claimed material the claimed properties such as a reversible capacity loading of not less than 4.0 mAh/cm2 are presumed present in the prior art (see MPEP 2112.01) within the claimed temperature range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG Pub 2011/0223482.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723